Status of Claims
Claims 1-3, 8-10, and 15-17 have been amended.
Claims 7 and 14 have been canceled.
Claim 21 has been newly added.
Claims 1-6, 8-13, and 15-21 are currently pending and have been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 October 2020 and 4 November 2020 were considered by the examiner.

Response to Arguments
101 Rejection:
As indicated in the previously conducted interview, the present claims, while reciting the judicial exception of performing an economic transaction (categorized as Certain Methods for 
 
103 Rejection:
Applicant’s arguments have been considered and are moot in view of new grounds for rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (an entrance control 
receiving, at an entrance control device of an access-controlled area, a near-field communication signal from a mobile computing device
generating and sending, by the entrance control device, a credit payment request to a user account of a credit payment application (APP) installed on the mobile computing device
receiving, by the entrance control device, a payment response message from the mobile computing device
parsing, by the entrance control device, the payment response message to identify the APP public key license
verifying, by the entrance control device, using a pre-stored credit authorization public key
determining, by the entrance control device, that the APP public key license is successfully verified
retrieving, by the entrance control device, an APP public key from the APP public key license
generating and sending, by the entrance control device, a payment deduction request to the user account of the credit payment APP
receiving, by the entrance control device, a payment authorization encrypted using asymmetric key encryption from the mobile computing device
granting, by the entrance control device, entry to the access controlled area
 in claims 1-20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral (US 20160267458 A1) in view of Troesch (US 20170270732 A1) in further view of Metnick (US 20170186057), Tan (US 20100057579 A1), and Bishop (US 9881294 B2).

In regards to Claims 1, 8 and 15, Metral discloses:
(A non-transitory, computer readable medium/a computer-implemented system configured to perform)A computer-implemented method, comprising: receiving, at a terminal, a near-field communication signal from a mobile computing device (See Metral: Para. [0021] – “In general, mobile payment system 130A allows a user to perform a contactless payment or other type of mobile transaction by sending a payment token and/or other data to a near field communication (NFC) terminal 192 or other type of contactless terminals 192 from client machine 102A.”); 
generating and sending, by the terminal, a credit payment request to a user account of a credit payment application (APP) installed on the mobile computing device (See Metral: Para. [0081] – “the computing device of the user receives a request for information from the NFC terminal 192 during a mobile transaction. In an example, terminal 192 requests one or more pieces of data from client machine 102A. For example, terminal 192 may request an account number, customer ID, loyalty card, coupon, promotion, discount, and/or other information associated with the user, the mobile transaction, payment information, or something else from client machine 102A.”, See Metral: Para. [0024] – “In an example, a user may add one or more sources or methods of payment (e.g., a credit card, debit card, a bank account, etc.) to a payment application running on a computing device (e.g., smart phone, smart watch, etc.).”), 
receiving, by a terminal, a payment response message from the mobile computing device, the payment response message including at least one of: a payment card number, an available balance, a station entrance/exit flag, or information about a last transaction (See Metral: Para. [0083] – “At block 518, the computing device of the user provides the requested information encrypted using the public key to the NFC terminal when the merchant is trusted. In an example, a client machine 102A determines that terminal 192 is trusted. Client machine 102A then retrieves the information requested by terminal 192 and encrypts the requested information using the public key received for the associated merchant 190. Client machine 102A then ; 
calculating a payment amount based on the payment response message (See Metral: Para. [0083] – “At block 518, the computing device of the user provides the requested information encrypted using the public key to the NFC terminal when the merchant is trusted. In an example, a client machine 102A determines that terminal 192 is trusted. Client machine 102A then retrieves the information requested by terminal 192 and encrypts the requested information using the public key received for the associated merchant 190. Client machine 102A then provides the encrypted information to terminal 192, for example, to complete a mobile payment transaction or payment.” – Metral discloses an NFC terminal receiving and processing information from a client device required to complete a transaction. It is understood by one of ordinary skill in the art that performing/facilitating an economic transaction requires receiving/processing data regarding payment amount.); 
receiving, by the entrance control device, a payment authorization encrypted using asymmetric key encryption from the mobile computing device (See Metral: Para. [0083] – “At block 518, the computing device of the user provides the requested information encrypted using the public key to the NFC terminal when the merchant is trusted. In an example, a client machine 102A determines that terminal 192 is trusted. Client machine 102A then retrieves the information requested by terminal 192 and encrypts the requested information using the public key received for the associated merchant 190. Client machine 102A then provides the encrypted information to terminal 192, for example, to complete a mobile payment transaction or payment.”); 

Metral fails to explicitly disclose:
the terminal specifically being an entrance control device of an access-controlled area
the credit payment request including an information field indicating a card information reading message for reading an APP public key license;
parsing, by the entrance control device, the payment response message to identify the APP public key license; 
verifying, by the entrance control device, using a pre-stored credit authorization public key, the APP public key license; 
determining, by the entrance control device, that the APP public key license is successfully verified; 
in response to determining that the APP public key license is successfully verified, retrieving, by the entrance control device, an APP public key from the APP public key license; 
generating and sending, by the entrance control device, a payment deduction request to the user account of the credit payment APP;
using the APP public key to decrypt the payment authorization; 
determining that the payment authorization is successfully decrypted; 
in response to determining that the payment authorization is successfully decrypted: recording, on a storage device, a particular log of an unsettled transaction as a part of an accumulated plurality of unsettled transaction logs, and granting, by the entrance control device, entry to the access controlled area; 
sending he accumulated plurality of unsettled transaction logs including the particular log of the unsettled transaction to a credit payment authorization server to decrypt a transaction authentication code (TAC) of the particular log and to resolve the unsettled transaction; and 
receiving a payment from the credit payment authorization server according to the payment amount.

However, in a similar field of endeavor, Troesch discloses:
the terminal specifically being an entrance control device of an access-controlled area (See Troesch: Para. [0008] – “the entrance identification information being transmitted by a near-field communication (NFC) device located at or in close proximity of the entrance; the entrance identification information being transmitted via a wireless local area network (WLAN) or a wireless peer-to-peer network, such as WiFi Direct, located at or in close proximity of the entrance; providing position information of the mobile device”)
granting, by the entrance control device, entry to the access controlled area (See Troesch: Para. [0004] – “It is an object of the present invention to provide an alternative method for providing a visitor controlled access into a building.”);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the generic merchant terminal disclosed by Metral for the entrance control terminal disclosed by Troesch in order to increase the robustness of the invention by linking the terminal to a physical function such as limiting access to a restricted area.

However, the combination of Metral and Troesch fails to explicitly disclose:
the credit payment request including an information field indicating a card information reading message for reading an APP public key license;
parsing, by the entrance control device, the payment response message to identify the APP public key license; 
verifying, by the entrance control device, using a pre-stored credit authorization public key, the APP public key license; 
determining, by the entrance control device, that the APP public key license is successfully verified; 
in response to determining that the APP public key license is successfully verified, retrieving, by the entrance control device, an APP public key from the APP public key license; 
generating and sending, by the entrance control device, a payment deduction request to the user account of the credit payment APP;
using the APP public key to decrypt the payment authorization; 
determining that the payment authorization is successfully decrypted; 
in response to determining that the payment authorization is successfully decrypted: recording, on a storage device, a particular log of an unsettled transaction as a part of an accumulated plurality of unsettled transaction logs, and 
sending he accumulated plurality of unsettled transaction logs including the particular log of the unsettled transaction to a credit payment authorization server to decrypt a transaction authentication code (TAC) of the particular log and to resolve the unsettled transaction; and 
receiving a payment from the credit payment authorization server according to the payment amount.

However, in a similar field of endeavor, Metnick discloses:
the credit payment request including an information field indicating a card information reading message for reading an APP public key license (See Metnick: Para. [0308] – “Having received the secure EI record 1122, the retailer computing device 1102 verifies that a sufficient balance level is associated with the secure EI record 1122 to facilitate completion of the transaction request 1116. For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the buyer's computing device 16 for verification with a public key received directly from the buyer's computing device 16.” – Metnick discloses a retailer computing device receiving a secure EI record from a buyer’s computing device comprising a public key for identification/verification purposes. Therefore, since the retailer device of Metnick requests the secure EI record, said request must include an information field regarding said verification public key);
parsing, by the entrance control device, the payment response message to identify the APP public key license (See Metnick: Para. [0308] – “For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the buyer's computing device 16 for verification with a public key received directly from the buyer's computing device 16.”); 
verifying, by the entrance control device, using a pre-stored credit authorization public key, the APP public key license (See Metnick: Para. [0308] – “For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the buyer's computing device 16 for verification with a public key received directly from the buyer's computing device 16.” – Metnick discloses the process of receiving a verification public key for the EI record from a buyer computing device being verified by another separately transmitted and stored public key); 
determining, by the entrance control device, that the APP public key license is successfully verified (See Metnick: Para. [0308] – “The retailer computing device 1102 indicates favorable verification when the revealed balance level is sufficient and the received public key from the buyer's computing device 16 compares favorably (e.g., substantially the same) to the revealed public key from the secure EI record 1122”); 
in response to determining that the APP public key license is successfully verified, retrieving, by the entrance control device, an APP public key from the APP public key license (See Metnick: Para. [0369] – “the buyer's computing device 16 may validate information within the EI transactions chain by validating the chaining of each block to a next block utilizing the trusted chaining approach and may further validate information with the EI transactions chain by validating integrity of the transaction portion of one or more of the blocks utilizing the trust approach (e.g., verifying a signature, decrypting an encrypted transaction to reveal a public key Metnick discloses a system performing, in response the a verification process based on a public key of a buyer’s device, generating a transaction block using said public key wherein said block is later validated through a process which generates/reveals a public key for verification.); 
generating and sending, by the entrance control device, a payment deduction request to the user account of the credit payment APP (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 sends payment instructions to the retailer computing device 1102 (e.g., purchase price, EI information),”);
using the APP public key to decrypt the payment authorization (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 sends payment instructions to the retailer computing device 1102 (e.g., purchase price, EI information), the buyer's computing device 16 generates a block 4 of the EI transactions chain to indicate that the buyer's computing device 16 is utilizing the EI for the purchase price amount”, See Metnick: Para. [0372] – “In an example of operation of generating the transactions block chain representing EI transactions, the transaction 2 decryptor decrypts the encrypted transaction 2 utilizing a user 1 public key to produce a transaction 2, where the transaction 2 includes a decrypted user 2 public key and payment from user 2 the user 1 information and balance history (e.g., a current balance, a previous balance and EI serial number, an EI type, etc.).” – Metnick discloses generating a transaction block based on payment authorization which is later decrypted using the public key of the buyer’s device.); 
receiving a payment from the credit payment authorization server according to the payment amount (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction Metnick discloses the process of completing a secure transaction upon successful verification. It is understood by one of ordinary skill in the art that, in the case of a credit card transaction, completing a transaction would have to include receiving payment from the server associated with the card issuer).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction device verification process disclosed by the combination of Metral and Troesch for the transaction/device verification process using verification public keys/licenses as disclosed by Metnick in order to increase the overall security of the system by improving transactional security by leveraging public key encryption/verification methodology.

The combination of Metral, Troesch, and Metnick fails to explicitly disclose:
in response to determining that the payment authorization is successfully decrypted: recording, on a storage device, a particular log of an unsettled transaction as a part of an accumulated plurality of unsettled transaction logs, and 
sending the accumulated plurality of unsettled transaction logs including the particular log of the unsettled transaction to a credit payment authorization server to decrypt a transaction authentication code (TAC) of the particular log and to resolve the unsettled transaction;

However, in a similar field of endeavor, Tan discloses: recording, on a storage device, a particular log of an unsettled transaction as a part of an accumulated plurality of unsettled transaction logs (See Tan: Para. [0040-0044] – “Typically, due to the possibility of discrepancies arising between the back-end and the customer smart card, the present invention includes the step of providing a counter on the customer smart card which is adapted for tracking any unsettled transfers of change between merchants and the customer. Typically, the counter may include a read/writable data file stored in the memory Tan discloses a system maintaining a counter/log for a plurality of unsettled transactions), and 
sending the accumulated plurality of unsettled transaction logs including the particular log of the unsettled transaction to a credit payment authorization server to resolve the unsettled transaction (See Tan: Para. [0045] – “The access devices may further be programmed to effect settlement for any such detected unsettled transactions, if the predetermined threshold condition has been met (eg. if a cumulative amount of change exceeds a predetermined threshold amount). The merchant terminal may therefore transmit the appropriately formatted transaction log to the back-end server as described above, to settle the unsettled transactions.”);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the online transaction settlement process described by the combination of Metral, Troesch, and Metnick for the delayed transaction settlement based on a maintained offline transaction log/counter as disclosed by Tan and perform said delayed transaction settlement in response to the verification process disclosed by the combination of Metral, Troesch, and Metnick in order to improve the robustness and number of operational locations of the invention by allowing the machine to operate partially offline allowing the invention to function in locations without internet access.

However, the combination of Metral, Troesch, Metnick, and Tan fails to explicitly disclose:
to decrypt a transaction authentication code (TAC) of the particular log

However, in a similar field of endeavor, Bishop discloses:
to decrypt a transaction authentication code (TAC) of the particular log (See Bishop: col. 25, lines: 53-54 – “RFID reader 104 may then receive the encrypted authentication code and decryption it (step 2212).”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the encrypted authentication code and subsequent decryption for the purposes of verification as disclosed by Bishop to the generated transaction logs disclosed by the combination of Metral, Troesch, Metnick, and Tan in order to increase overall transaction security by ensuring that transmitted logs for the purposes of settlement are less likely to be intercepted and spoofed.

In regards to Claims 2, 9, and 16, the combination of Metral, Troesch, Metnick, Tan, and Bishop discloses:
The computer-implemented method of claim 1, wherein the station entrance/exit flag indicates an entrance or exit status of a station and the information about the last transaction includes transaction date, transaction time, and station information (See Troesch: Para. [0005] – “providing entrance identification information to a mobile device of the visitor when the mobile device is in close proximity of an entrance of the building, the entrance identification information being uniquely associated with the entrance, in particular with a location of the entrance; the mobile device sending the entrance identification information to a remote server; the server sending a list of residents of the building to the mobile device based on the entrance identification information;”, See Metnick: Para. [0095] – “The EI use information 172 includes one or more of a brand identifier, a balance, an amount utilized for a utilization transaction, and a timestamp”).

In regards to Claims 4, 11, and 18, the combination of Metral, Troesch, Metnick, Tan, and Bishop discloses:
The computer-implemented method of claim 1, wherein the payment deduction request includes an information field indicating at least one of the payment amount, transaction date and time, the station entrance/exit flag, or station information of a current transaction (See Metnick: Para. [0095] – “The EI use information 172 includes one or more of a brand identifier, a balance, an amount utilized for a utilization transaction, and a timestamp”).

In regards to Claim 21, the combination of Metral, Troesch, Metnick, Tan, and Bishop discloses:
The computer-implemented method of claim 1, wherein: the accumulated plurality of unsettled transaction logs comprise one or more additional logs of unsettled transactions (See Tan: Para. [0040-0044] – “Typically, due to the possibility of discrepancies arising between the back-end and the customer smart card, the present invention includes the step of providing a counter on the customer smart card which is adapted for tracking any unsettled transfers of change between merchants and the customer. Typically, the counter may include a read/writable data file stored in the memory device of the smart card. The counter may include details of at least the following: (a) information identifying a merchant which has not yet effected settlement; (b) information detailing the amount of change that has not been settled by the merchant; (c) information detailing a cumulative amount of change that may be owed to the customer by merchant(s); (d) information detailing the balance of the customer's electronic purse” – Tan discloses a counter storing multiple unsettled transaction logs); and 
receiving the payment from the credit payment authorization server comprises receiving the payment according to payment amounts associated with the one or more additional logs of unsettled transactions (See Tan: Para. [0045] – “The access devices may further be .

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral in view of Troesch, in further view of Metnick, Tan, Bishop, and Bozeman (US 20110087598 A1).

In regards to Claims 3, 10 and 17, the combination of Metral, Troesch, Metnick, Tan, and Bishop disclsoes the method of claim 2 but fails to explicitly disclose:
further comprising rejecting the credit payment request if the payment card number is blacklisted, and the available balance is less than a transaction amount, or the station entrance/exit flag does not match the mobile computing device's entrance or exit status.

However, in a similar field of endeavor, Bozeman discloses:
further comprising rejecting the credit payment request if the card number is blacklisted, and the available balance is less than a transaction amount, or the station entrance/exit flag does not match the mobile computing device's entrance or exit status (See Bozeman: Para. [0159] – “If the next check that comes in is now over the balance within the account of the customer 30, the institution, based on their customer relationship, can reject the next transaction and state insufficient funds, or accept the transaction and stall the debit based on overdraft protection from charge cards, direct bank loans, zero balance account or any other method the bank 40 feels necessary to provide to their customer 30. As a result of the UPPD system 10, the check .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the balance checking capabilities of Bozeman to the transaction request verification process disclosed by the combination of Metral, Troesch, Metnick, Tan, and Bishop in order to increase the efficiency of the system by preventing invalid transactions from occurring.

Claim 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral in view of Troesch, in further view of Metnick, Tan, Bishop, and Lerner (US 201600859555 A1).

In regards to Claims 5, 12, and 19, the combination of Metral, Troesch, Metnick, Tan, and Bishop disclsoes the method of claim 1 but fails to explicitly disclose:
wherein the payment authorization includes payment information encrypted by an APP private key and the transaction authentication code (TAC), and wherein the private key is stored in an embedded secure element (eSE) of the mobile computing device and the TAC is generated based on at least part of the payment information by using a TAC sub-key that is pre-generated and stored on the eSE.

However, in a similar field of endeavor, Lerner discloses:
wherein the payment authorization includes payment information encrypted by an APP private key and the transaction authentication code (TAC), and wherein the private key is stored in an embedded secure element (eSE) of the mobile computing device and the TAC is generated based on at least part of the payment information by using a TAC sub-key that is pre-generated and stored on the eSE (See Lerner: Para. [0038] – “a transaction authenticated with a private key by means of a Message Authentication Code (MAC) algorithm which produces an authentication tag, and the Firmcoin can store a MAC private key associated with the currency, and the MAC private key is unique for each Firmcoin.”, See Chen: Para. [0074] – “Mobile device 502 may comprise a secure element 502A. Secure element 502A may be a secure memory on mobile device 502 such that the data contained on secure element 502A cannot easily be hacked, cracked, or obtained by an unauthorized entity. Secure element 502A may be utilized by mobile device 502 to host and store data and applications that may require a high degree of security. Secure element 502A may be provided to mobile device 502 by a secure element issuer. Secure element 502A may be either embedded in the handset of mobile device 502 or in a subscriber identity module (SIM) card that may be removable from mobile device 502. Secure element 502A can also be included in an add-on device such as a micro-Secure Digital (micro-SD) card or other portable storage device.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the authentication code encryption of Lerner to the TAC encryption/descryption process disclosed by the combination of Metral, Troesch, Metnick, Tan, and Bishop in order to increase the overall security of the system by adding an additional layer of encryption to the transaction process.

In regards to Claims 6, 13, and 20, the combination of Metral, Troesch, Metnick, Tan, Bishop, and Lerner discloses:

The computer-implemented method of claim 5, wherein the payment information includes the payment amount and at least one of a transaction date and time, the station entrance/exit flag, station information of a current transaction, the payment card number, or a credit limit (See 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAY HUANG/Primary Examiner, Art Unit 3685